OPINION — AG — ** COUNTY ATTORNEY — COLLECTION OF FEES ** QUESTION: IS THE COUNTY ATTORNEY ENTITLED TO 15% OF THE PENALTY FOR COLLECTION OF THE PENALTY FROM A CORPORATION HOLDING LAND IN VIOLATION OF 18 O.S. 1.20 [18-1.20] THROUGH 18 O.S. 1.25 [18-1.25] EVEN THOUGH THE SAME IS PAID VOLUNTARY BY THE CORPORATION AT THE TIME THE FILING WITH THE COUNTY CLERK OF THE "STATEMENT OF OWNERSHIP OF LAND HELD FOR A PERIOD OF MORE THAN SEVEN YEARS" AND WITHOUT HAVING BEEN NOTIFIED BY THE COUNTY ATTORNEY OF THE PENALTY ATTACHED THERETO ? — NEGATIVE, WHERE ON OR BEFORE THE FIRST DAY OF APRIL, A CORPORATION FILES THE VERIFIED STATEMENT REQUIRED THEREUNDER AND PAYS THE PENALTY. CITE: OPINION NO. SEPTEMBER 3, 1937 — SHELTON, 18 O.S. 1.24 [18-1.24], 18 O.S. 86F [18-86F] (JAMES C. HARKIN)